                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

MICHAEL S. JOHNSON,

                               Plaintiff,
       v.                                                              Case No. 19-cv-0972-bhl


JOHN KIND, et al.,

                        Defendants.
______________________________________________________________________________

ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED WITHOUT
PREPAYING THE FILING FEE (ECF NO. 2) AND SCREENING COMPLAINT UNDER
                                28 U.S.C. §1915A
______________________________________________________________________________

       Plaintiff Michael S. Johnson, who is confined at the Green Bay Correctional Institution

(GBCI) and representing himself, filed a complaint under 42 U.S.C. §1983, alleging that the

defendants retaliated against him and denied him due process, in violation of the First and

Fourteenth Amendments to the U.S. Constitution. This decision resolves the plaintiff’s motion

for leave to proceed without prepaying the filing fee (ECF No. 2) and screens his complaint

(ECF No. 1).

I. Motion for Leave to Proceed without Prepaying the Filing Fee (ECF No. 2)

       The Prison Litigation Reform Act (PLRA) applies to this case because the plaintiff was a

prisoner when he filed his complaint. See 28 U.S.C. §1915(h). The PLRA allows a court to give

a prisoner plaintiff the ability to proceed with his case without prepaying the civil case filing fee.

28 U.S.C. §1915(a)(2). When funds exist, the prisoner must pay an initial partial filing fee. 28

U.S.C. §1915(b)(1). He then must pay the balance of the $350 filing fee over time, through

deductions from his prisoner account. Id.

                                                  1

            Case 2:19-cv-00972-BHL Filed 10/06/20 Page 1 of 13 Document 7
       On July 9, 2019, the Court ordered the plaintiff to pay an initial partial filing fee of $2.68.

(ECF No. 5.) The plaintiff paid that fee on July 29, 2019. The Court will grant the plaintiff’s

motion for leave to proceed without prepaying the filing fee. He must pay the remainder of the

filing fee over time in the manner explained at the end of this order.

II. Screening the Complaint

       A. Federal Screening Standard

       Under the PLRA, a court must screen complaints brought by prisoners seeking relief

from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

§1915A(a). The Court must dismiss a complaint if the prisoner raises claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

monetary relief from a defendant who is immune from such relief. 28 U.S.C. §1915A(b).

       In determining whether the complaint states a claim, the Court applies the same standard

that it applies when considering whether to dismiss a case under Federal Rule of Civil Procedure

12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017) (citing Booker-El v.

Superintendent, Ind. State Prison, 668 F.3d 896, 899 (7th Cir. 2012)). To state a claim, a

complaint must include “a short and plain statement of the claim showing that the pleader is

entitled to relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain enough facts, accepted as

true, to “state a claim for relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial

plausibility when the plaintiff pleads factual content that allows a court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S.

at 556).




                                                   2

           Case 2:19-cv-00972-BHL Filed 10/06/20 Page 2 of 13 Document 7
       To state a claim for relief under 42 U.S.C. §1983, a plaintiff must allege that someone

deprived him of a right secured by the Constitution or the laws of the United States, and that

whoever deprived him of this right was acting under the color of state law. D.S. v. E. Porter Cty.

Sch. Corp., 799 F.3d 793, 798 (7th Cir. 2015) (citing Buchanan–Moore v. County of Milwaukee,

570 F.3d 824, 827 (7th Cir. 2009)). The Court construes liberally complaints filed by plaintiffs

who are representing themselves. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792 F.3d

768, 776 (7th Cir. 2015)).

       B. The Plaintiff’s Allegations

       The plaintiff sues GBCI Security Director John Kind; GBCI Captain, Security Threat

Group Coordinator, and mailroom supervisor William Swiekatowski; and GBCI Lieutenant and

Restrictive Housing Unit Hearing Officer Andrew Wickman. (ECF No. 1, ¶¶4–6.) He sues the

defendants in their official and individual capacities. (Id.)

               1. Retaliation

       The plaintiff alleges that in December 2018, he spoke on the phone with his nephew, who

told the plaintiff he was going to send him a letter and pictures in the mail. (ECF No. 1., ¶8.) A

week later, the plaintiff had not received the letter and photos and never did receive them. (Id.,

¶¶9–10.) Another week later, the plaintiff filed an inmate complaint against Swiekatowski and

other mailroom officers for retaliating against him by taking the photos his nephew had sent.

(Id., ¶11.) Swiekatowski allegedly responded by filing a fabricated disciplinary report against

the plaintiff, charging him with resistance and aiding and abetting an assault. (Id., ¶12.) On

January 9, 2019, the plaintiff attended his hearing on the disciplinary charge, where

Swiekatowski provided false testimony and told the plaintiff he should have “taken the notice of

non-delivery as a warning and stopped complaining about your mail.” (Id., ¶13.) The plaintiff



                                                  3

          Case 2:19-cv-00972-BHL Filed 10/06/20 Page 3 of 13 Document 7
asserts that Swiekatowski’s comments refer to the inmate complaint he had filed that accused

Swiekatowski of mail-tampering. (Id., ¶15.)

               2. Denial of Due Process

       The plaintiff alleges that Wickman served him with the notice of the January 9, 2019,

disciplinary hearing and offered him an uncontested disposition of 360 days’ disciplinary

segregation. (ECF No. 1, ¶¶16–18.) The plaintiff told Wickman that Swiekatowski had

fabricated the charges in retaliation for his complaint. (Id., ¶19.) Wickman told the plaintiff that

his comment was a denial of his offer and told him that by proceeding to a hearing, the plaintiff

was “going full due process.” (Id., ¶20.) A day before the hearing, the plaintiff asked Wickman

why he would not listen to his protestations of innocence, and Wickman told him he believed in

his guilt and that he, Kind, and the Deputy Warden (not a defendant) believed 360 days’

segregation was an appropriate punishment. (Id., ¶¶22–23.)

       In preparation for the hearing, the plaintiff submitted a request for witnesses to attend his

disciplinary hearing. (ECF No. 1, ¶26.) Kind allowed Swiekatowski to appear but denied the

plaintiff’s request to allow another inmate to attend. (Id., ¶27.) At the hearing, Wickman

allegedly refused to listen to the plaintiff’s objections, did not accept his evidence, and found the

plaintiff guilty of both charges despite allegedly having no evidence of the plaintiff’s guilt. (Id.,

¶¶29–32.) Wickman imposed 360 days’ disciplinary segregation while acknowledging that the

plaintiff was “going to scream this is retaliation or some other violation and sue me.” (Id., ¶33.)

       The plaintiff successfully appealed Wickman’s decision. (ECF No. 1, ¶¶34–35.)

Wickman told the plaintiff he was going to impose the same sentence and said that holding

another hearing would only “waste time.” (Id., ¶36.) The plaintiff complained about Wickman’s

comments and asked him “to stop helping Cpt. Swiekatowski retaliate against him.” (Id., ¶37.)



                                                  4

          Case 2:19-cv-00972-BHL Filed 10/06/20 Page 4 of 13 Document 7
Before the rehearing, the plaintiff asked Kind for: (1) attendance and testimony from an

unknown staff member and other inmates; (2) the admission of body-camera footage; and (3)

other evidence showing plaintiff did not aid or abet the assault. (Id., ¶¶38–39.) Kind allegedly

denied the plaintiff’s request for witnesses and evidence, fabricated the involvement of an

inmate-complaint examiner, and lied about the unavailability of body-camera footage. (Id.,

¶¶40–49.)

       About a month after the first hearing, Wickman presided over the rehearing, during

which the plaintiff objected to Kind’s decision to deny him witnesses and evidence and asserted

that the officers were retaliating against him. (ECF No. 1, ¶¶52–53, 58.) Wickman imposed a

sentence of 360-days’ disciplinary segregation, in which the plaintiff alleges he has lived for the

past three years. (Id., ¶¶60–61.) The plaintiff asserts that during those three years, he has been

subjected to excessive noise and bright lights twenty-four hours per day, a near-total deprivation

of recreation time, poor air quality, infrequent showers, dirty toilets, isolation from human

contact, limited paper property and no electronic property, limited time in the law library and

with visitors, a deprivation of religious services, and soiled clothes that he must wear. (Id., ¶61.)

The plaintiff unsuccessfully appealed his disciplinary sentence, and the decision denying his

appeal allegedly failed to address his due-process concerns. (Id., ¶¶63–65.) He filed another

grievance concerning the rehearing but does not provide the results of his grievance. (Id., ¶66.)

               3. Claims and Relief Requested

       The plaintiff asserts that Swiekatowski retaliated against him for filing an inmate

complaint by issuing the false disciplinary report. (ECF No. 1, ¶68.) He asserts that Kind denied

his right to due process by denying him witnesses and evidence at the rehearing. (Id., ¶67.) He

further asserts that Wickman violated his right to due process by conducting a biased and unfair



                                                  5

          Case 2:19-cv-00972-BHL Filed 10/06/20 Page 5 of 13 Document 7
disciplinary hearing and rehearing. (Id., ¶69.) He seeks declaratory relief, injunctive relief

ordering his release from segregation and expungement of his disciplinary charges, and

compensatory and punitive damages. (Id. at 17.)

       C. Analysis

               1. Official-Capacity Claims

       The plaintiff’s claims against the defendants in their official capacities are construed as

against the GBCI and, in turn, against the Wisconsin Department of Corrections (WDOC).

See Kentucky v. Graham, 473 U.S. 159, 165–66 (1985) (citing Monell v. New York City Dep’t of

Soc. Servs., 436 U.S. 658, 690, n.55 (1978)). Because claims against the WDOC are “no

different from a suit against the State itself,” these claims are construed as having been brought

against the State of Wisconsin. See Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989).

But a state is not a “person” against whom the plaintiff may recover monetary damages under 42

U.S.C. §1983. Lapides v. Bd. of Regents of the Univ. Sys. of Ga., 535 U.S. 613, 617 (2002);

Williams v. Wisconsin, 336 F.3d 576, 580 (7th Cir. 2003). The plaintiff, therefore, may not sue

the defendants in their official capacities for damages in this lawsuit.

       The Supreme Court has clarified that “a state official in his or her official capacity, when

sued for injunctive relief, would be a person under §1983 because ‘official-capacity actions for

prospective relief are not treated as actions against the State.’” Will, 491 U.S. at 71 n.10 (quoting

Graham, 473 U.S. 159, 167 n. 14 (1985), and Ex Parte Young, 209 U.S. 123, 159–60 (1908)).

The plaintiff seeks prospective, injunctive relief in the form of his release from segregation and

expungement of his disciplinary conviction. But that relief “attack[s] the validity of the

proceedings and their outcome” and is available only through a petition for habeas corpus.

Olson v. Humphreys, No. 07-C-682, 2007 WL 2570231, at *3 (E.D. Wis. Aug. 30, 2007);



                                                  6

          Case 2:19-cv-00972-BHL Filed 10/06/20 Page 6 of 13 Document 7
see Wilks v. Rymarkiewicz, 667 F. App’x 549, 551 (7th Cir. 2016) (citing Preiser v. Rodriguez,

411 U.S. 475, 500 (1973), and Walker v. O’Brien, 216 F.3d 626, 633 (7th Cir. 2000)) (“The only

way for [the plaintiff] to challenge in federal court a disciplinary conviction that prolongs his

custody is by filing a habeas petition under 28 U.S.C. § 2254.”). The plaintiff, therefore, fails to

state a valid claim for relief against the defendants in their official capacities.

                2. Individual-Capacity Claims

                            a. First Amendment – Retaliation

        The plaintiff first asserts that Swiekatowski retaliated against him for filing an inmate

complaint against him by filing a false disciplinary report against the plaintiff. To state a claim

of retaliation, the plaintiff must allege that “he engaged in a protected activity, he suffered a

deprivation likely to prevent future protected activities, and there was a causal connection

between the two.” Felton v. Huibregtse, 525 F. App’x 484, 486 (7th Cir. 2013) (citing Watkins

v. Kasper, 599 F.3d 791, 794 (7th Cir. 2010), and Bridges v. Gilbert, 557 F.3d 541, 546 (7th Cir.

2009)). “‘[A] complaint need only allege a chronology of events from which retaliation may be

inferred.’” DeWalt v. Carter, 224 F.3d 607, 618 (7th Cir. 2000) (quoting Black v. Lane, 22 F.3d

1395, 1399 (7th Cir. 1994)).

        The plaintiff’s allegations state a claim of retaliation. The filing of a previous inmate

complaint is protected activity. See DeWalt, 224 F.3d at 618. Facing a disciplinary report

because of that activity likely would prevent an inmate from filing future complaints. See id. at

619. And the plaintiff alleges that Swiekatowski filed the false disciplinary report days after he

had filed his inmate complaint and later told him at his disciplinary hearing that he should have

“stopped complaining about your mail,” a reference to the plaintiff’s inmate complaint asserting

that Swiekatowski had withheld his mail. From this sequence of events, one could infer that



                                                   7

          Case 2:19-cv-00972-BHL Filed 10/06/20 Page 7 of 13 Document 7
Swiekatowski was retaliating against the plaintiff for filing the inmate complaint against

Swiekatowski.

       Although the plaintiff states a valid claim of retaliation, he may not proceed on this

claim. A prisoner may not raise claims in a civil rights action challenging a disciplinary

conviction if a judgment on the merits of those claims “would necessarily demonstrate the

invalidity” of that disciplinary conviction. Wilkinson v. Dotson, 544 U.S. 74, 81–82 (2005)

(emphasis omitted); Edwards v. Balisok, 520 U.S. 641, 648 (1997). The plaintiff alleges that

Swiekatowski fabricated the disciplinary report he filed against the plaintiff in retaliation. The

plaintiff was found guilty after a hearing on the charges in that report. The conviction was later

vacated, but the plaintiff was again convicted and sentenced after a rehearing. A decision in the

plaintiff’s favor on his claim that Swiekatowski fabricated the disciplinary report would

necessarily undermine the validity of the disciplinary proceedings that followed, both the initial

hearing and the rehearing, because they were based on the report. See Stewart v. Smith, 124 F.3d

205, 1997 WL 527747, *2 (7th Cir. 1997) (unpublished decision) (concluding that Edwards

barred plaintiff’s claim that his “disciplinary charge was false, and brought in retaliation for his

jailhouse lawyer activities,” because proof of his allegations “would undermine the validity of

the disciplinary finding”). The plaintiff is therefore barred from proceeding on his retaliation

claim unless and until his most recent disciplinary sentence is invalidated. See id.

                           b. Fourteenth Amendment – Due Process

       The plaintiff asserts that Wickman and Kind violated his right to due process during his

disciplinary hearing and rehearing by ignoring his objections, disallowing his witnesses and

evidence, and otherwise failing to hold a fair and impartial hearing. “The Due Process Clause of

the Fourteenth Amendment applies only to deprivations of life, liberty, and property.” Isby v.



                                                  8

          Case 2:19-cv-00972-BHL Filed 10/06/20 Page 8 of 13 Document 7
Brown, 856 F.3d 508, 524 (7th Cir. 2017). A prison disciplinary proceeding does not give rise to

a protected liberty interest unless the restrictions imposed prolong his incarceration or constitute

an “atypical and significant hardship on the inmate in relation to the ordinary incidents of prison

life.” Sandin v. Conner, 515 U.S. 472, 484 (1995). The Court must consider “‘both the duration

and the conditions of the segregation’” when determining whether he has alleged the deprivation

of a protected interest. Ishby, 856 F.3d at 524 (quoting Marion v. Columbia Corr. Inst., 559 F.3d

693, 698 (7th Cir. 2009) (citation omitted)). If he has, then the Court must determine what

process was due and whether he was deprived of it. Id. (citing Hess v. Bd. of Trs. of S. Ill. Univ.,

839 F.3d 668, 673 (7th Cir. 2016)).

       A long stint in disciplinary segregation does not create a protected liberty, even if it lasts

the entire length of the prisoner’s incarceration. Hernandez v. Hanks, 65 F. App’x 72, 74 (7th

Cir. 2003) (citing Wagner v. Hanks, 128 F.3d 1173, 1176 (7th Cir. 1997), and Sandin, 515 U.S.

at 484). But a year of segregation in conditions that are “significantly harsher than those in the

normal prison environment” could constitute a deprivation of liberty. Id. (citing Bryan v.

Duckworth, 88 F.3d 431, 433 (7th Cir. 1996), abrogated on other grounds by Diaz v. Duckworth,

143 F.3d 345, 346 (7th Cir. 1998)). The plaintiff alleges that he was sentenced to 360 days’

disciplinary segregation, in which he faced deplorable conditions. Those allegations suffice to

state a deprivation of a protected liberty interest at this stage of the pleadings. See Marion, 559

F.3d at 699.

       Even if the conditions of his segregation were not sufficiently harsh to trigger due-

process protection, the plaintiff’s disciplinary sentence automatically extended his mandatory

release date. See Whiteside v. Tegels, No. 11-CV-662-WMC, 2013 WL 5442361, at *2 (W.D.

Wis. Sept. 30, 2013) (citing Wis. Stat. §302.11(2)(a)–(b)); Wis. Admin. Code DOC §303.72(1)–



                                                  9

          Case 2:19-cv-00972-BHL Filed 10/06/20 Page 9 of 13 Document 7
(2) and Table DOC 303.72. The plaintiff was therefore entitled to a disciplinary hearing “that

was consistent with the minimum amount of due process.” Id. (citing Sandin, 515 U.S. at 483–

84). That process includes written notice of the charges at least twenty-four hours before the

hearing, an opportunity “to call witnesses and present documentary evidence in his defense when

permitting him to do so will not be unduly hazardous to institutional safety or correctional

goals,” and a written statement by the factfinder of the evidence he relied on and reasons for the

disciplinary action. Wolff v. McDonnell, 418 U.S. 539, 563–66 (1974); see Edwards, 520 U.S. at

647.

       The plaintiff alleges that Kind disallowed him from calling certain witnesses and

obtaining and presenting certain evidence in his case. He alleges that Wickman prevented him

from presenting exculpatory evidence and found him guilty of the disciplinary charges despite

having no evidence of the plaintiff’s guilt. Taking his allegations as true, as the Court must at

this stage of the proceedings, the plaintiff states a claim that he was denied the process due.

       As with his retaliation claim, however, there is a wrinkle to his due-process claims. The

plaintiff claims that Wickman was an unfair and biased decisionmaker, whose bias led him to

ignore “the plaintiff’s objections and evidence of his innocence.” (ECF No. 1, ¶31.) That claim,

like his retaliation claim, “necessarily impl[ies] the invalidity of the punishment imposed, [and]

is not cognizable under §1983” unless the disciplinary conviction has been reversed or set aside.

Edwards, 520 U.S. at 648; see Olson, 2007 WL 2570231, at *3. The plaintiff alleges that the

conviction imposed at his first disciplinary hearing was reversed on appeal. He may proceed on

his due-process claim against Wickman based on that hearing. But because the plaintiff does not

allege that the punishment imposed at his rehearing has been reversed or set aside, he is barred

from proceeding on his due-process claim against Wickman based on the rehearing.



                                                 10

         Case 2:19-cv-00972-BHL Filed 10/06/20 Page 10 of 13 Document 7
       The plaintiff similarly claims that Kind arbitrarily denied his request for witnesses and

evidence, lied about the availability of body-camera footage, and fabricated other evidence.

(ECF No. 1, ¶¶27–28, 40–49.) Although these claims call into question Kind’s actions related to

the hearing and rehearing, they do not necessarily imply the invalidity of the disciplinary

proceedings. Kind denied the plaintiff’s request for witnesses and evidence more than two

weeks before the rehearing. The plaintiff knew at that time that his rights had been violated

regardless of what happened later at the rehearing. These due-process claims are “not dependent

upon anything that happened at the disciplinary hearing” and do not require the Court to decide

whether the disciplinary process itself was invalid. Clayton-El v. Fisher, 96 F.3d 236, 243 (7th

Cir. 1996); see Spencer v. Kemna, 523 U.S. 1, 17 (1998) (quoting Heck, 512 U.S. at 482–83,

487) (noting that Heck may not bar a plaintiff from seeking damages against an official “for

using the wrong procedures, not for reaching the wrong result,” so long as the challenge does not

“necessarily imply the invalidity of” the proceedings). Heck does not bar the plaintiff from

proceeding on these claims.

       The plaintiff, therefore, may proceed on his due process claim against Wickman in his

individual capacity based on the original hearing, which was reversed on appeal. He may not

proceed on his claim against Wickman related to the rehearing because that disciplinary

conviction has not been reversed or set aside. He may proceed on his claims against Kind in his

individual capacity related to his actions before both the hearing and rehearing. As discussed

above, the plaintiff may not seek his proposed injunctive relief in any of his claims. The plaintiff

may seek only declaratory relief and damages.

III. Conclusion
       The Court GRANTS the plaintiff’s motion for leave to proceed without prepaying the

filing fee. (ECF No. 2.)

                                                11

         Case 2:19-cv-00972-BHL Filed 10/06/20 Page 11 of 13 Document 7
        The Court ORDERS that defendant William Swiekatowski is DISMISSED from this

case.

        Under an informal service agreement between the Wisconsin Department of Justice and

this court, a copy of the complaint and this order have been electronically transmitted to the

Wisconsin Department of Justice for service on defendants John Kind and Andrew Wickman.

Under the informal service agreement, the Court ORDERS those defendants to file a responsive

pleading to the complaint within 60 days.

        The Court ORDERS that the agency that has custody of the plaintiff shall collect from

his institution trust account the $347.32 balance of the filing fee by collecting monthly payments

from the plaintiff’s prison trust account in an amount equal to 20% of the preceding month’s

income credited to the plaintiff’s trust account and forwarding payments to the clerk of court

each time the amount in the account exceeds $10 in accordance with 28 U.S.C. §1915(b)(2). The

agency shall clearly identify the payments by the case name and number. If the plaintiff

transfers to another county, state or federal institution, the transferring institution shall forward a

copy of this order, along with the plaintiff's remaining balance, to the receiving institution.

        The Court will send a copy of this order to the officer in charge of the agency where the

plaintiff is confined.

        The Court ORDERS that the parties may not begin discovery until after the Court enters

a scheduling order setting deadlines for discovery and dispositive motions.

        The Court ORDERS that plaintiffs who are inmates at Prisoner E-Filing Program

institutions must submit all correspondence and case filings to institution staff, who will scan and

e-mail documents to the Court. Plaintiffs who are inmates at all other prison facilities must

submit the original document for each filing to the Court to the following address:



                                                  12

         Case 2:19-cv-00972-BHL Filed 10/06/20 Page 12 of 13 Document 7
                               Office of the Clerk
                               United States District Court
                               Eastern District of Wisconsin
                               362 United States Courthouse
                               517 E. Wisconsin Avenue
                               Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS. It will

only delay the processing of the matter.

       The Court advises the plaintiff that, if he fails to file documents or take other required

actions by the deadlines the Court sets, the Court may dismiss the case based on his failure to

diligently pursue it. The parties must notify the Clerk of Court of any change of address. The

plaintiff is reminded that it is his responsibility to promptly notify the Court if he is released

from custody or transferred to a different institution. The plaintiff’s failure to keep the Court

advised of his whereabouts may result in the Court dismissing this case without further notice.

       Dated at Milwaukee, Wisconsin this 6th day of October, 2020.

                                               BY THE COURT:


                                               s/ Brett H. Ludwig____________
                                               BRETT H. LUDWIG
                                               United States District Court Judge




                                                  13

         Case 2:19-cv-00972-BHL Filed 10/06/20 Page 13 of 13 Document 7
